UNITED STATES DISTR.ICT COURT
EASTERN DISTRICT OF NEW YORK

___________________________ X

IN THE MATTER OF THE SEARCH OF UNSEALING ORDER
INFORMATION ASSOCIATED WITH THE

FOLLOWING FACEBOOK ACCOUNT: Docl<et No. 18-M-1203 §SLT!

FACEBOOK USERNAME “LEON
RUSSELL,” ASSOCIATED WITH USER ID
NUMBER 100001100116622 AND URL
HTTPS://WWW.FACEBOOK.COM/LEON.R
USSELL.BSS;

THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC

___________________________ X

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Jonathan E. Algor,
for an order unsealing the search warrant and underlying affidavit in the above-captioned
matter.

WHEREFORE, it is ordered that the search warrant and underlying affidavit in
the above-captioned matter be unsealed.

Dated: Brool<lyn, New York
April 9, 2019

HoNoRABLE Lors BLooM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT oF NEW YoRK

